IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 95-10544
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,


versus

JAHN MICHAEL PHILLIPS,

                                         Defendant-Appellant.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 4:95-CR-30-A
                       - - - - - - - - - -
                            May 1, 1996

Before HIGGINBOTHAM, DUHÉ, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Jahn Michael Phillips appeals his sentence from his guilty-

plea conviction to bank fraud, in violation of 18 U.S.C. §§ 1344.

The district court did not clearly err by using the potential

loss to calculate the amount of loss for the offense.    See United

States v. Wimbish, 980 F.2d 312, 315-16 (5th Cir. 1992), cert.

denied, 508 U.S. 919 (1993).   The district court did not clearly

err by enhancing Phillips’ offense level for more than minimal



     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 95-10544
                               - 2 -

planning.   See United States v. Clements, 73 F.3d 1330, 1340 (5th



Cir. 1996).   The district court did not clearly err by enhancing

Phillips’ offense level for his role as an organizer or leader.

United States v. Watson, 988 F.2d 544, 550 (5th Cir. 1993), cert.

denied, 114 S. Ct. 698 (1994).   Because deferred adjudications

following guilty pleas are rateable in determining criminal

history under the sentencing guidelines, the district court did

not err by using Phillips’ Texas state deferred adjudications to

calculate his criminal history category.   See United States v.

Giraldo-Lara, 919 F.2d 19, 22-23 (5th Cir. 1990).

     AFFIRMED.